Per Curiam.
1. A real-estate broker earns his commission when during the agency he finds a purchaser ready, able, and willing to buy, and who actually offers to buy, upon the terms stipulated by the owner. *271Civil Code (1910), § 3587. This is true even though there may exist a lien upon the property, known to the broker, but which the owner in a contract with the purchaser, accepting the offer and binding the sale, agrees to remove.
Decided March 4, 1922.
Certiorari; from Fulton superior court — Judge Pendleton. December 15, 1930.
John L. Tye Jr., for plaintiff in error.
J. L. Johnson, Napier, Wright & Wood, contra.
2. Where the purchaser procured by the broker entered into a valid contract with the owner, whereby he became bound to buy upon the terms stipulated, and the owner became bound to sell, the broker had earned his commission by virtue of such binding and completed contract, even though the purchaser, before the expiration of a reasonable time allowed to the owner to remove the lien, refused to carry out his contract to purchase.
3. In a suit by the broker for his commission, the judge of the municipal court, under the undisputed evidence, properly directed a verdict for the plaintiff; and the certiorari was properly overruled.

Judgment affirmed.

Jenloins, P. J., and Hill, J., concur. Stephens, J., dissents.